Allen, J.
(concurring specially): I agree that the limitation in the will created a vested remainder.
I do not think the statutory definition in the taxation statute quoted in the majority opinion is in harmony with the former decisions of this state, nor do I think it conforms to the present established doctrine of this state. The definition in that statute does not conform to the common-law theory of a vested remainder, and there is no evidence, except the occasional unfortunate quotation of this statute, and dicta in Bunting v. Speek, 41 Kan. 424, 21 Pac. 288, which indicates that the common-law rule has been abandoned.
In New York the legislature at an early date undertook to define and classify future interests in land and to abolish the distinctions between remainders and executory limitations. The New York statute declared:
“A future estate is either vested or. contingent. It is vested when there is a person in being who would have an immediate right to the possession of the *678property on the determination of all the intermediate or precedent estates. . . .” (Cahill’s Con. Laws of N. Y., ch. 51, § 40.)
While the wording of the Kansas statute is different from the New York statute, the substance is the same. Both statutes declare that if the remainderman is “alive” or “in being” and would take at once upon the ceasing of the supporting estate, then the remainder is vested.
That these definitions of a vested remainder are contrary to the common law will clearly appear from several illustrations. For instance, take a devise to A for life, remainder to his heirs. In jurisdictions where Shelley’s case has been abolished as to such limitations, the usual interpretation is that it gives a life estate to A with a contingent remainder to his heirs. (McCartney v. Robbins, 114 Kan. 141, 217 Pac. 311.)
However, under the New York statute the same limitation was held to create a vested remainder. In the important case of Moore v. Littel, 41 N. Y. 66, familiar to all property lawyers, there was a conveyance to A for life and after his death to his heirs. A had twelve children. The question hinged on whether the children took vested or contingent remainders. The court followed the mandate of the statute — the children were in being, and would have an immediate right to the possession upon the ceasing of the precedent estate — and therefore held they took vested remainders.
But the common law says a living person can have no heirs. An heir takes by descent and not by purchase. Hence, unless the context changes the primary meaning of the word, the court will adhere to the primary meaning. Until death of the life tenant identity of heirs cannot be determined. This court so held in McCartney v. Robbins, supra. But the Kansas taxation statute would change this, and any children of A in existence would take vested remainders. Thus the adoption of the statute, as a general canon of construction, would overrule McCartney v. Robbins.
Again, let the limitation be to A for life, remainder to his surviving children. Here the gift in remainder is to a class. The common law says that only those of the class who should be alive when A dies are entitled to take at all, and as the members of that class who will survive the life tenant cannot be ascertained until the death of such tenant, it is uncertain until that event happens that any one of the class will fill the description. In other words, the death of the life tenant is a condition precedent to the ascertainment and identification of the remaindermen who are to take.
*679But the statute quoted above declares that all members of the class who are in existence during the life of the life .tenant take vested remainders, even though the deed or will creating the estates nominates those only of the class who survive the life estate.
In Purl v. Purl, 108 Kan. 673, 197 Pac. 185, the devise was to A for life, remainder to his children, if he has any living. There were four children. Testator had specified certain members of the class to take — -those living at death of the life tenant. This court held the remainder was contingent. But our statute G. S. 1935, 79-1504, declares that these children being alive and ready to take at once have vested remainders.
Under the common-law rule as to vested remainders, the remaindermen must be ascertained and identified. Under a gift in remainder to “surviving children” this rule is not satisfied. But a limitation so framed would comply with the statute.
It is clear, therefore, that G. S. 1935, 79-1504, if followed, would! cause a departure from the doctrine as laid down in Purl v. Purl, supra.
Take a third illustration. Suppose a devise of land to A and B for life, remainder to the survivor in fee. Here the common law says-the remainder is contingent, for until one die it is uncertain which will be the survivor. But since A and B are alive and are ready to-take, the statute would give them vested remainders.
In Boatman v. Boatman, 198 Ill. 414, 65 N. E. 81, the testator, after a life estate, created alternative contingent remainders. The-court following the rule announced in Moore v. Littel, supra, held’ the remainders were vested. In Golladay v. Knock, 235 Ill. 412, 85 N. E. 649, 126 Am. St. Rep. 224, the Boatman case was expressly overruled and the Illinois court returned to the common-law rule.
The dicta in Bunting v. Speek, supra, approving the New York statutory rule is not the law of this state. The opinion of the learned commissioner did not meet the approval of two members of the court. It has been criticized by subsequent cases, and has been discredited by the decisions in McCartney v. Robbins, supra; Purl v. Purl, supra, and other cases. The question is an old one and it seems strange that it should again be brought forward to perplex lawyers who must draft deeds and wills and pass on titles. For full discussion of the question, see 1 Simes, Law of Future Interests, ch. 5; note to Robinson v. Guenther, 241 Ill. 511, 89 N. E. 689, 25 L. R. A., n. s., 887; Smaw v. Young, 109 Ala. 528, 20 So. 370; Fulton v. Fulton, 179 Ia. 948, 162 N. W. 253, L. R. A. 1918E 1080, 1083.